Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' responded to the Final Office Action mailed 04 November 2021 by filing an Appeal Brief and a response after Final Action, including amended claims, on 05 February 2022. An Advisory Action was mailed 25 February 2022 with regard to the after Final response. 

Status of Claims
	Claim 21 is pending.
	Claim 21 is allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Osman, Science & Technology Law Group, on 31 March 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 21, lines 1-2, replace “An assay to determine whether a sample from a subject comprises a β-lactam resistant bacterium” with --An assay method to determine the presence of a β-lactam resistant bacterium in a sample from a subject--;
	Claim 21, line 3, replace “obtaining a sample from the subject;” with --obtaining the sample from the subject;--;
	Claim 21, line 5, replace “having structure” with --having a structure--;
	Claim 21, lines 6-7, replace “(ii) papain-S-S-CH3; (iii) a papain probe having the structure” with --(ii) papain-S-S-CH3; and (iii) a papain probe having a structure--; 
	Claim 21, line 9, replace “; and determining whether a colorimetric signal has been generated” with --; and determining the generation of a colorimetric signal--;
	Claim 21, lines 12-13, replace “wherein, if a colorimetric signal has been determined for the incubated sample, then the subject's sample comprises a β-lactam resistant bacterium,” with --wherein, the colorimetric signal which has been generated from the incubated sample indicates that the subject’s sample comprises a β-lactam resistant bacterium,--;
	
Examiner’s Comment
Drawings
	The drawings received 14 August 2019 were accepted in the Non-Final Office Action mailed 17 February 2021. The drawings received 24 April 2021 were accepted in the Non-Final Office Action mailed 22 June 2021.

Reasons for Allowance
The rejection of Claims 1-6, 8, 11, 12, 21 and 25 under 35 U.S.C. §103 as being unpatentable over Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., in the Final Office Action mailed 04 November 2021, is withdrawn in view of Applicants' amendment and argument received 05 February 2022.
The rejection of Claims 22 and 23 under 35 U.S.C. §103 as being unpatentable over Buckwell et al. in view of Singh et al., Corry et al., and Doi et al., as applied to claims 1-6, 8, 11, 12, 21 and 25 above, and further in view of Gallah et al., in the Final Office Action mailed 04 November 2021, is withdrawn in view of Applicants' amendment and argument received 05 February 2022.

After Final Amendment
The after final amendment, which includes amended claims, received 05 February 2022 has been entered.

The following is an examiner’s statement of reasons for allowance.

The closest prior art of Buckwell et al. ((1988) J. Chem. Soc. Perkin Trans. II, pp. 1823-1827) in view of Singh et al. ((1993) Anal. Biochem. 213: 49-56), and Corry et al. (U.S. Patent Application Publication No. 2005/0227309 A1), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  An assay method to determine the presence of a β-lactam resistant bacterium in a sample from a subject.  The method comprises: obtaining a sample from the subject; and incubating the sample with reaction components comprising: (i) a β-lactamase probe having a structure selected from the group consisting of the β-lactamase probe structures recited in claim 21; (ii) papain-S-S-CH3; and (iii) a papain probe having a structure selected from the group consisting of the papain probe structures recited in claim 21. The method further comprises determining generation of a colorimetric signal in the sample by visual inspection or by absorption spectroscopy, after incubation of the sample with the reaction components at room temperature, wherein the generation of the colorimetric signal indicates that the sample comprises a β-lactam resistant bacterium; wherein the absorption spectroscopy is carried out at a wavelength of 405 nm; and wherein the sample that is obtained from the subject is an unprocessed urine sample, which is obtained from a subject that has, or is suspected of having, a urinary tract infection.

Buckwell et al. shows kinetic analysis of the β-lactamase I and II- catalyzed hydrolysis of several 3’-substituted cephalosporins, which include one of the thiophenol chemical structures cited in claim 21 (i.e., thiol-β-lac-phenol) as a β-lactamase probe.
Buckwell et al. does not show the incorporation of the chemical structure into an assay method in combination with a papain substrate and a papain probe. Buckwell et al. does not show or suggest the incorporation of the chemical structure into an assay method to determine the presence of a β-lactam resistant bacterium in a subject.

Singh et al. shows a sensitive spectrophotometric assay for thiol (sulfhydryl) groups using an inactive disulfide derivative of papain (papain-S-SCH3). The reaction of a thiol with the mixed disulfide of papain (papain-S-S-CH3) generates a stoichiometric amount of active papain. The stoichiometric amount of native papain released is assayed by measuring its catalytic activity using the substrate N-benzoyl-L-arginine-ρ-nitroanilide, which releases the chromophoric product ρ-nitroaniline.
That is, Singh et al. shows the generation of a colorimetric signal by combining the papain substrate papain-S-S-CH3 and one of the papain chemical structures cited in claim 21 as a papain probe.
Singh et al. does not show the incorporation of the papain probe chemical structure and papain-S-S-CH3 into an assay in combination with a β-lactamase probe. Singh et al. does not show or suggest the incorporation of the chemical structure into an assay method to determine the presence of a β-lactam resistant bacterium in a subject.

	Corry et al. shows enzyme substrates that exhibit a detectable response following a reaction catalyzed by an enzyme. Particular embodiments concern substrates that provide optical responses when contacted with a β-lactamase. In particular embodiments, a detectable optical response is provided when cleavage of the substrate moiety by the β-lactamase generates a free phenolic or thiophenolic group on the dye moiety.
	Corry et al. does not show the specific a β-lactamase probe, shown by Buckwell et al., nor the concept of using a papain probe, e.g., as shown by Singh et al., to generate a colorimetric signal.

Buckwell et al., Singh et al. and Corry et al. do not show or suggest, individually or in combination, the claimed assay method to determine the presence of a β-lactam resistant bacterium in a sample from a subject, the sample being an unprocessed urine sample.

In addition, Appellant remarks (Appeal Brief, pp. 3-4) that the claimed assay method represents a two-tiered enzyme amplification technology (e.g., noted in Fig. 2A) which requires the reaction components as cited in instant claim 21. The number of (β-lactam resistant) bacteria required to induce conditions of infectious disease are low; therefore, the detection of the enzymes expressed by these bacteria (e.g., β-lactamase) that confer antibiotic resistance require time-consuming culturing and/or expensive analytical instrumentation. Appellant further remarks (pg. 7) that the invention circumvents the sensitivity barriers facing traditional β-lactamase-targeted chemical probes. The claimed assay method increases the detection sensitivity of β-lactamase activity by four orders of magnitude compared to the standard chromogenic β-lactamase probe. Clinical utility was successfully validated on unprocessed urine samples (See Specification, para. [040]).
That is, Appellant has shown that the results are greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (MPEP 716.02(a)(I) and MPEP 716.02(a)(II)). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651